DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.
Claims 1, 61-62, 64, 68, 76-77, 79, 82, 85,88-89 and 95-96 have been amended. Claims 97-104 have been added. Claims 1, 2, 52-55 and 60-104 are pending and under examination. 
Claim Objections
Claim 74 objected to because of the following informalities:  Claim 74 recites the acronym “VAS”. While acronyms are permissible shorthand in the claims, the first recitation should include the full recitation of the term followed by the acronym in parentheses.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60, 67, 87  89, 90, 91, 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 60, 67, 75, and 87  are indefinite because of the use of parentheses. Although parenthesis may be appropriate when defining an abbreviation or acronym, (see proper use in claim 52, line 2), the inclusion of parentheses for anything else, raises uncertainty as to whether the feature in the parentheses is optional or always present. Claims 60, 67, 75, and 87 recite “ultraviolet-A light (PUVA)”. PUVA is not an acronym for ultraviolet-A light, but rather is a combination of psoralen (P) and long-wave ultraviolet radiation (UVA). The recitation of PUVA introduces ambiguity as to the scope of the claim because it is unclear if the claims encompass all types of ultraviolet-A lights, or if the claims are limited solely to PUVA. Thus, clarification throughout the claims is required to ascertain their metes and bounds. 
The term “improvement” in claims 86 and 94 is a relative term which renders the claim indefinite. The term “improvement”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the claim states that the disease severity is measured by NPSI on the hand, there is no guidance regarding the threshold used to make a determination that an improvement has occurred.  
Claim 89 recites “wherein the patient achieves a reduction in signs and symptoms of disease 6 weeks after receiving the first dose”. This limitation is indefinite because it is unclear what signs and symptoms are encompassed by the claims. One of skill in the art would need to know the specific sign or symptom to decide that the patient achieves a reduction. Further, “reduction” is a relative term that renders the claim indefinite. The term “reduction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 90, 91, 94, and 102 depend from claim 89, and thus are included in the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 61, 64, 76, 79, 88, and 91 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims are improper dependent claims because they do not make reference to a preceding claim.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Status
Claims 1, 2, 52-55, 62, 63, 65, 66, 68-74, 77, 78, 80-85, 95, 96, 97, 98, 99, 100, 101, 103, and 104 are allowed.   
Claims 60, 61, 64, 67, 75, 76, 79, 86-91, 94, and 102 are rejected. 
Claims 92 and 93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The closest prior art is Barrett et al. (WO 2012061448-A1, published May 10, 20120). Barrett et al. teach treating psoriasis comprising administering the claimed anti-IL-23A antibody. However, Barrett et al. does not teach the specific dose (150 mg) and specific dosing intervals (0, 4- and 12-weeks) recited in the claims. While Clinical Trial NCT01483599, Clinical Trial NCT02319759 and Clinical Trial NCT01729754 each disclose treating psoriasis by administering an anti-IL23A antibody, these antibodies are (1) distinct from the claimed antibody and (2) each trial demonstrates that each antibody has a different dosing schedule. For instance, 180 mg LY2525623 was administered IV every 2 weeks for 6 weeks and 3 mg, 10 mg, 30mg or 90 mg was administered SC every 2 weeks for 6 weeks. 100 mg or 200 mg SCH900222/MK-3222 was administered SC on Weeks 0, 4, 16, 28, 40 and 52 and, optionally, every 12 weeks thereafter until week 244. 100 mg guselkumab was administered SC at weeks 0, 4, 12, 20, 28, 36 and 44. Given the differences in dosing schedules for each of the aforementioned antibodies, taken together with the lack of guidance from Barrett et al. regarding a specific dose or dosing intervals for the claimed anti-IL-23A antibody, it would not be obvious to one of ordinary skill in the art to arrive at the claimed dose and dosing schedule of the claimed anti-IL-23A antibody for treating psoriasis. Furthermore, the prior art does not leach or suggest treating psoriatic arthritis, and scalp, palmoplantar or nail psoriasis comprising administering the claimed IL-23A antibody at the recited dose and dosing schedule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646